Citation Nr: 1046103	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-06 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1964. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral sensorineural hearing loss and tinnitus.  
Timely appeals were noted from that decision.


FINDINGS OF FACT

1.  A clear preponderance is against a finding that bilateral 
sensorineural hearing loss had its onset in service or within the 
first post service year, or is otherwise related to the Veteran's 
service. 

2.  A clear preponderance of the evidence is against a finding 
that tinnitus had its onset in service or is otherwise related to 
the Veteran's service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; information and evidence that the Veteran was 
expected to provide; and the way initial disability ratings and 
effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Bilateral Hearing Loss and Tinnitus

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the 
evidence of record fails to establish any clinical manifestations 
of bilateral hearing loss within one year of the Veteran's 
discharge from service.  Id.  Thus, the criteria for presumptive 
service connection have not been satisfied.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  That section states that hearing loss will 
be considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.   

The record includes diagnoses of tinnitus and bilateral 
sensorineural hearing loss under 38 C.F.R. § 3.385.  Therefore, 
the first element of these service connection claims is 
satisfied.  However, as will be discussed below, the remaining 
criteria necessary to establish service connection have not been 
met.   

With respect to the second element of a service connection claim, 
that of in-service incurrence, the Veteran's service medical 
records have been reviewed.  Such records are absent any 
complaints or treatment referable to hearing loss or tinnitus.  
The Veteran received routine audiograms because of his military 
occupational specialty, which involved aircraft maintenance, and 
all of them show hearing within normal limits.  There was no 
significant threshold shift on any of these audiograms, and the 
Veteran indicated on each of them that he "always or 
frequently" wore hearing protection other than dry cotton during 
exposure to loud noise.  An audiogram conducted at service 
separation showed pure tone thresholds as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
5
0
0
10
5

(The Board notes that service department audiometric examinations 
prior to November 1, 1967, are assumed to be American Standards 
Association (ASA) units and have been converted to International 
Standards Organization (ISO) units for proper comparison.)  These 
findings do not demonstrate a hearing disability for VA 
compensation purposes.  On his Report of Medical History at 
separation, the Veteran indicated that he had never had ear 
trouble.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any current 
hearing loss or tinnitus is causally related to active service, 
for the reasons discussed below.   

Private medical records submitted by the Veteran show a diagnosis 
of hearing loss, but no etiology for the disorder is noted.  An 
August 2006 clinical note indicates that the Veteran had had a 
"gradual loss of hearing," that he worked "with planes" while 
on active duty, and that he worked in construction after his 
discharge.  The record further states that the Veteran had had 
"hearing aids about 15 years ago."  

The Veteran received a VA audiological examination in March 2008.  
The claims folder was reviewed, and a history of military noise 
exposure was discussed.  The examiner noted no significant 
puretone threshold shifts during service and normal hearing at 
service discharge.  There was no complaint or diagnosis of 
tinnitus in the records.  There was a history of post-service 
occupational noise exposure; however, the Veteran stated that he 
wore hearing protection while at work.  The Veteran also wore 
hearing protection while engaging in recreational hunting and 
target shooting.  

After reviewing all of the evidence of record and conducting a 
thorough examination of the Veteran, the examiner diagnosed 
bilateral sensorineural hearing loss and tinnitus, but found that 
the disorders were "not the result of acoustic trauma incurred 
during military service," because there was no evidence of 
either disorder in service and the "medical literature states 
that noise-induced hearing loss/tinnitus occur[s] at the time of 
the exposure, not after the noise has ceased."  The examiner 
also found that the Veteran's tinnitus was "at least as likely 
as not a symptom of his post-service hearing loss."  

In October 2009, the Veteran stated that he had noticed hearing 
loss immediately after his discharge from active service, and 
provided a picture of a hearing aid purportedly prescribed to him 
in 1964.  Both the Veteran and his wife have stated that the 
Veteran had clear trouble hearing by the late 1960s, and that a 
hearing test conducted during that time showed a hearing loss for 
which hearing aids were prescribed.   They had attempted to 
obtain the Veteran's treatment records from that period of time; 
however, they were told that they  had been destroyed.    

On review, a preponderance of the medical evidence is against a 
finding that bilateral hearing loss and tinnitus are related to 
service.  The Veteran's hearing was closely monitored during 
service, and there is no evidence of an unusual auditory 
threshold shift, hearing loss for VA compensation purposes, or 
tinnitus.  The Veteran stated during service that he "always or 
frequently" used hearing protection.  His discharge examination 
showed hearing well within normal limits and no tinnitus.  The 
record contains no medical evidence of hearing loss until August 
2006.  The clinical records from that period of time show a 
"gradual" hearing loss, with hearing aids prescribed 
approximately 15 years prior, well after the Veteran's discharge 
from active duty.  

The March 2008 VA examiner found that neither tinnitus nor 
hearing loss was related to service.  The VA examiner is an 
audiologist and competent to render an opinion in this matter.  
The claims folder, lay statements and available medical 
literature were considered in her opinion.  There is no competent 
evidence of record that rebuts her opinion.  As such, the weight 
of the medical evidence is against a finding that the Veteran's 
bilateral hearing loss and tinnitus are causally related to his 
service.  

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), in which the United States Court of Appeals for 
Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  However, as previously noted, there is 
no evidence of in- service treatment or complaints relating to 
hearing loss, and audiometric testing conducted both during 
service and upon discharge was normal.  There was no significant 
shift in audiometric findings in service.  There is no clinical 
evidence of hearing loss for many years after discharge.  

The Board has carefully considered the Veteran's assertions that 
he has had hearing loss since his active service.  Lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).   However, the Board finds that the reported history 
of continued symptoms since active service is inconsistent with 
the clinical evidence of record, which shows hearing within 
normal limits at service discharge.  On his contemporaneous 
Report of Medical History, the Veteran indicated that he did not 
have and had not had any ear trouble.    

The Board has also considered the statements from the Veteran and 
his wife that the Veteran had an obvious hearing loss by the late 
1960s, as well as the picture of the hearing aid purportedly 
issued to the Veteran in 1964.  The Veteran and his wife are 
competent to report their observations.  However, the Board finds 
the claim of hearing problems since service to lack credibility.  
It seems unlikely that he would deny ear trouble at separation 
from service and have a normal audiogram if he indeed was 
experiencing significant hearing loss.  Further, audiograms 
performed in service and upon service discharge in 1964 have 
greater probative weight concerning his audiology status.  Even 
medical professionals rely on audiometric testing to detect the 
presence and extent of hearing loss.  Even if the anecdotal 
evidence of the Veteran's problems hearing at service discharge 
were not contradicted by other evidence, it is less convincing 
and less probative than the audiometric examinations performed at 
discharge from service.  

The Board also finds that the Veteran's statement that he was 
issued a hearing aid in 1964 lacks credibility, as it is 
inconsistent with the other evidence of record.  It does not 
follow that the Veteran would have hearing loss so significant 
that he was prescribed hearing aids in 1964, since he had hearing 
well within normal limits upon service discharge in July 1964.  
The Veteran also advised his treating physician in August 2006 
that he had had hearing aids for approximately 15 years, well 
after his discharge from active service.  Statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).   

Turning to the Veteran's tinnitus claim, the Board finds that the 
Veteran is competent to report symptoms of tinnitus.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994).  However, his claim of continuity of 
symptomatology since service is inconsistent with the Report of 
Medical History reflecting that he never had any ear trouble.  
The lay evidence presented by the Veteran consists of his 
statements that he believes his tinnitus to be the result of in-
service acoustic trauma and his claim that tinnitus was first 
manifested in service.  The Board finds it unlikely that he had 
tinnitus that had its onset in service since he denied any ear 
trouble at service discharge and the first mention of tinnitus in 
the post service clinical records is in 2008.  It would seem if 
tinnitus were present the Veteran would not have denied ear 
trouble at service separation or would at least have mentioned it 
during audiometric testing in 2006.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, post-service medical 
evidence, the VA medical opinion and the lay evidence presented 
by the Veteran and his wife, the Board finds that the negative 
evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hearing loss and tinnitus are causally 
related to active service.  Thus, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss is 
denied.
 
Service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


